
	
		I
		113th CONGRESS
		2d Session
		H. R. 4814
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2014
			Mr. Marino (for himself and Mr. Lewis) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To improve the understanding of, and promote access to treatment for, chronic kidney disease, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Chronic Kidney Disease Improvement in Research and Treatment Act of 2014.
		2.Table of contentsThe table of contents of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Improving Understanding of Chronic Kidney Disease through Expanded Research and
			 Coordination
				Sec. 101. Identifying gaps in chronic kidney disease research.
				Sec. 102. Coordinating research on chronic kidney disease.
				Sec. 103. Understanding the progression of kidney disease and treatment of kidney failure in
			 minority populations.
				Title II—Promoting Access to Chronic Kidney Disease Treatments
				Sec. 201. Increasing access to Medicare kidney disease education benefit.
				Sec. 202. Improving access to chronic kidney disease treatment in underserved rural and urban
			 areas.
				Sec. 203. Promoting access to home dialysis treatments.
				Sec. 204. Expand access for patients with acute kidney injury.
				Title III—Creating Economic Stability for Providers Caring for Individuals with Chronic Kidney
			 Disease
				Sec. 301. Stabilizing Medicare payments for services provided to beneficiaries with stage V chronic
			 kidney disease receiving dialysis services.
				Sec. 302. Allowing individuals with kidney failure to retain access to private insurance.
				Sec. 303. Providing individuals with kidney failure access to managed care and coordinated care
			 programs.
			
		IImproving Understanding of Chronic Kidney Disease through Expanded Research and Coordination
			101.Identifying gaps in chronic kidney disease research
				(a)ReportNot later than one year after the date of enactment of this Act, the Comptroller General of the
			 United States shall develop and submit to the Congress a comprehensive
			 report assessing the adequacy of Federal expenditures in chronic kidney
			 disease research relative to Federal expenditures for chronic kidney
			 disease care.
				(b)ContentsThe report required by this section shall—
					(1)analyze the current chronic kidney disease research projects being funded by Federal agencies;
					(2)identify, including by surveying the kidney care community, areas of chronic kidney disease
			 knowledge gaps that are not part of current Federal research efforts;
					(3)report on the level of Federal expenditures on kidney research as compared to the amount of Federal
			 expenditures on treating individuals with chronic kidney disease; and
					(4)identify areas of kidney failure knowledge gaps in research to assess treatment patterns associated
			 with providing care to minority populations that are disproportionately
			 affected by kidney failure.
					102.Coordinating research on chronic kidney disease
				(a)Interagency committeeThe Secretary of Health and Human Services shall establish and maintain an interagency committee
			 for the purpose of improving the coordination of chronic kidney disease
			 research.
				(b)ReportsFor the purpose described in subsection (a), the interagency committee established under such
			 subsection shall issue public reports that—
					(1)include a strategic plan, including recommendations for—
						(A)improving communication and coordination among Federal agencies;
						(B)procedures for monitoring Federal chronic kidney disease research activities; and
						(C)ways to maximize the efficiency of the Federal chronic kidney disease research investment and
			 minimize the potential for unnecessary duplication;
						(2)include a portfolio analysis that provides information on chronic kidney disease research projects,
			 organized by the strategic plan objectives; and
					(3)address such other topics as the interagency committee determines appropriate.
					(c)MeetingsThe interagency committee established under subsection (a) shall meet not less than semi-annually.
				103.Understanding the progression of kidney disease and treatment of kidney failure in minority
			 populationsNot later than one year after the date of enactment of this Act, the Secretary of Health and Human
			 Services shall—
				(1)complete a study on—
					(A)the social, behavioral, and biological factors leading to kidney disease;
					(B)efforts to slow the progression of kidney disease in minority populations that are
			 disproportionately affected by such disease; and
					(C)treatment patterns associated with providing care, under the Medicare program under title XVIII of
			 the Social Security Act, the Medicaid program under title XIX of such Act,
			 and through private health insurance, to minority populations that are
			 disproportionately affected by kidney failure; and
					(2)submit a report to the Congress on the results of such study.
				IIPromoting Access to Chronic Kidney Disease Treatments
			201.Increasing access to Medicare kidney disease education benefit
				(a)In generalSection 1861(ggg) of the Social Security Act (42 U.S.C. 1395x(ggg)) is amended—
					(1)in paragraph (1)—
						(A)in subparagraph (A), by inserting  or stage V after stage IV;
						(B)in subparagraph (B), by inserting or of a physician assistant, nurse practitioner, or clinical nurse specialist (as defined in
			 section 1861(aa)(5)) assisting in the treatment of the individual’s kidney
			 condition after kidney condition; and
						(2)in paragraph (2)—
						(A)by striking subparagraph (B); and
						(B)in subparagraph (A)—
							(i)by striking (A) after (2);
							(ii)by striking and at the end of clause (i);
							(iii)by striking the period at the end of clause (ii) and inserting ; and;
							(iv)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; and
							(v)by adding at the end the following:
								
									(C)a renal dialysis facility subject to the requirements of section 1881(b)(1) with personnel who—
										(i)provide the services described in paragraph (1); and
										(ii)is a physician (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or
			 clinical nurse specialist (as defined in subsection (aa)(5))..
							(b)Payment to renal dialysis facilitiesSection 1881(b) of such Act (42 U.S.C. 1395rr(b)) is amended by adding at the end the following new
			 paragraph:
					
						(15)For purposes of paragraph (14), the single payment for renal dialysis services under such paragraph
			 shall not take into account the amount of payment for kidney disease
			 education services (as defined in section 1861(ggg)). Instead, payment for
			 such services shall be made to the renal dialysis facility on an
			 assignment-related basis under section 1848..
				(c)Effective dateThe amendments made by this section apply to kidney disease education services furnished on or
			 after January 1, 2015.
				202.Improving access to chronic kidney disease treatment in underserved rural and urban areas
				(a)Definition of primary care servicesSection 331(a)(3)(D) of the Public Health Service Act (42 U.S.C. 254d(a)(3)(D)) is amended by
			 inserting and includes renal dialysis services before the period at the end.
				(b)National Health Service Corps Scholarship ProgramSection 338A(a)(2) of the Public Health Service Act (42 U.S.C. 254l(a)(2)) is amended by inserting , including nephrologists and non-physician practitioners providing renal dialysis services before the period at the end.
				(c)National Health Service Corps Loan Repayment ProgramSection 338B(a)(2) of the Public Health Service Act (42 U.S.C. 254l–1(a)(2)) is amended by
			 inserting , including nephrologists and non-physician practitioners providing renal dialysis services before the period at the end.
				203.Promoting access to home dialysis treatments
				(a)Monthly capitation paymentsNotwithstanding any other provision of law, with respect to dialysis services furnished on or after
			 January 1, 2015, the Secretary of Health and Human Services shall apply
			 with respect to visits by a physician provided within a month to an end
			 stage renal disease patient receiving dialysis services at home, the
			 alternative Medicare billing procedures, as described in the final rule
			 promulgated by the Secretary in the Federal Register on November 7, 2003
			 (68 Fed. Reg. 63216), for physicians managing patients on dialysis, with
			 respect to visits by such a physician provided within a month to an end
			 stage renal disease patient who is hospitalized during the month.
				(b)TelehealthSection 1834(m)(4)(C)(ii) of the Social Security Act (42 U.S.C. 1395m(m)(4)(C)(ii)) is amended by
			 adding at the end the following new subclause:
					
						(IX)A renal dialysis facility (as defined in section 1881)..
				204.Expand access for patients with acute kidney injurySection 1881(b) of the Social Security Act (42 U.S.C. 1395rr(b)) is amended—
				(1)in paragraph (1), by inserting or acute kidney injury after individuals who have been determined to have end stage renal disease;
				(2)in paragraph (2)(A), by inserting or acute kidney injury after end stage renal disease;
				(3)in paragraph (2)(B), by inserting or acute kidney injury after end stage renal disease;
				(4)in paragraph (3), in the matter preceding subparagraph (A), by inserting or acute kidney injury after end stage renal disease;
				(5)in paragraph (11)(A), by inserting or acute kidney injury after end stage renal disease;
				(6)in paragraph (11)(B), by inserting or acute kidney injury after end stage renal disease;
				(7)in paragraph (14)(B)—
					(A)in clause (ii), by inserting or acute kidney injury after end stage renal disease;
					(B)in clause (iii), by inserting or acute kidney injury after end stage renal disease; and
					(C)in clause (iv), by inserting or acute kidney injury after end stage renal disease; and
					(8)in paragraph (14)(H)(i), by inserting or acute kidney injury after end stage renal disease.
				IIICreating Economic Stability for Providers Caring for Individuals with Chronic Kidney Disease
			301.Stabilizing Medicare payments for services provided to beneficiaries with stage V chronic kidney
			 disease receiving dialysis servicesSection 1881(b)(14) of the Social Security Act (42 U.S.C. 1395rr(b)(14)) is amended—
				(1)in subparagraph (D), in the matter preceding clause (i), by striking Such system and inserting Subject to subparagraph (J), such system; and
				(2)by adding at the end the following new subparagraph:
					
						(J)
							(i)For payment for renal dialysis services furnished on or after January 1, 2015, under the system
			 under this paragraph—
								(I)the payment adjustment described in clause (i) of subparagraph (D) shall not take into account
			 comorbidities;
								(II)the payment adjustment described in clause (ii) of such subparagraph shall not be included;
								(III)the standardization factor described in the final rule published in the Federal Register on
			 November 8, 2012 (77 Fed. Reg. 67470), shall be established using the most
			 currently available data (and not historical data) and adjusted on an
			 annual basis, based on such available data, to account for any change in
			 utilization of drugs and any modification in adjustors applied under this
			 paragraph; and
								(IV)the Secretary shall take into account reasonable costs consistent with paragraph (2)(B) when
			 calculating such payments.
								(ii)Not later than January 1, 2015, the Secretary shall amend the ESRD facility cost report to—
								(I)include the per treatment network fee (as described in paragraph (7)) as an allowable cost; and
								(II)eliminate the limitation for reporting medical director fees on such reports in order to take into
			 account the wages of a board-certified nephrologist.
								.
				302.Allowing individuals with kidney failure to retain access to private insurance
				(a)In generalSection 1862(b)(1)(C) of the Social Security Act (42 U.S.C.1395y(b)(1)(C) is amended—
					(1)in the last sentence, by inserting and before January 1, 2015 after prior to such date; and
					(2)by adding at the end the following new sentence: Effective for items and services furnished on or after January 1, 2015 (with respect to periods
			 beginning on or after the date that is 42 months prior to such date),
			 clauses (i) and (ii) shall be applied by substituting 42-month for 12-month each place it appears..
					(b)Effective dateThe amendments made by this subsection shall take effect on the date of enactment of this Act. For
			 purposes of determining an individual’s status under section 1862(b)(1)(C)
			 of the Social Security Act (42 U.S.C. 1395y(b)(1)(C)), as amended by
			 subsection (a), an individual who is within the coordinating period as of
			 the date of enactment of this Act shall have that period extended to the
			 full 42 months described in the last sentence of such section, as added by
			 the amendment made by subsection (a)(2).
				303.Providing individuals with kidney failure access to managed care and coordinated care programs
				(a)Expanding access to Medicare Advantage
					(1)Eligibility under Medicare Advantage
						(A)In generalSection 1851(a)(3) of the Social Security Act (42 U.S.C. 1395w–21(a)(3)) is amended—
							(i)by striking subparagraph (B); and
							(ii)by striking eligible individual.— and all that follows through In this title and inserting eligible individual.—In this title.
							(B)Conforming amendmentSection 1852(b)(1) of the Social Security Act (42 U.S.C. 1395w–22(b)(1)) is amended—
							(i)by striking subparagraph (B); and
							(ii)by striking Beneficiaries.— and all that follows through A Medicare+Choice organization and inserting Beneficiaries.—A Medicare Advantage organization.
							(C)Effective dateThe amendments made by this paragraph shall apply with respect to plan years beginning on or after
			 January 1, 2015.
						(2)EducationSection 1851(d)(2)(A)(iii) of the Social Security Act (42 U.S.C. 1395w–21(d)(2)(A)(iii)) is amended
			 by inserting before the period at the end the following , including any additional information that individuals determined to have end stage renal disease
			 may need to make informed decisions with respect to such an election.
					(3)Quality metricsSection 1852(e)(3)(A) of the Social Security Act (42 U.S.C. 1395w–22(e)(3)(A)) is amended by adding
			 at the end the following new clause:
						
							(v)Requirements with respect to individuals with ESRDIn addition to the data required to be collected, analyzed, and reported under clause (i) and
			 notwithstanding the limitations under subparagraph (B), as part of the
			 quality improvement program under paragraph (1), each MA organization
			 shall provide for the collection, analysis, and reporting of data,
			 determined in consultation with the kidney care community, that permits
			 the measurement of health outcomes and other indices of quality with
			 respect to individuals determined to have end stage renal disease..
					(b)Permanent extension of Medicare Advantage ESRD Special Needs Plans authoritySection 1859(f)(1) of the Social Security Act (42 U.S.C. 1395w–28(f)(1)) is amended by inserting , in the case of a specialized MA plan for special needs individuals who have not been determined
			 to have end stage renal disease, before for periods before January 1, 2017.
				(c)Voluntary ESRD coordinated care gainsharing program
					(1)In generalSection 1881(b) of the Social Security Act (42 U.S.C. 1395rr(b)) is amended by adding at the end
			 the following new paragraph:
						
							(15)
								(A)Not later than January 1, 2016, the Secretary shall, in accordance with this paragraph, establish
			 an ESRD Care Coordination gainsharing program for nephrologists, renal
			 dialysis facilities, and providers of services that develop coordinated
			 care organizations to provide a full range of clinical and supportive
			 services (as described in subparagraph (D)) to individuals determined to
			 have end stage renal disease.
								(B)Under such program, subject to subparagraph (C), the payment amounts renal dialysis facilities and
			 providers of services described in subparagraph (A) would otherwise
			 receive under paragraph (14) and nephrologists described in subparagraph
			 (A) would otherwise receive under section 1848 with respect to dialysis
			 services furnished by such a facility, provider, or nephrologist during a
			 year, shall be increased by a portion of the amount (as determined by the
			 Secretary) of actual reductions in expenditure under this title
			 attributable to the coordinated care organization developed by such
			 facility, provider, or nephrologist involved, taking into account
			 non-dialysis expenditures under parts A and B, during the preceding
			 calendar year. The payment amount under this subparagraph shall be
			 provided to a nephrologist, renal dialysis facility, and provider of
			 services that developed the coordinated care organization no later than
			 March 31 of the year after the year during which such services are
			 provided by such nephrologist, facility, or provider.
								(C)The aggregate incentive payment amounts provided under such program for a year may not exceed the
			 amount equal to 2 percent less than the estimated total amount of
			 non-dialysis expenditures under parts A and B for 2016 for items and
			 services that are not related to dialysis or transplant services.
								(D)For purposes of subparagraph (A), the full range of clinical and supportive services includes at
			 least the following:
									(i)Primary care and other preventative services.
									(ii)Specialty care for co-morbidities or non-renal acute conditions, including at least podiatry,
			 cardiology, and orthopedics.
									(iii)Vascular access.
									(iv)Laboratory testing and diagnostic imaging.
									(v)Pharmacy care management.
									(vi)Patient, family, and caregiver education.
									(vii)Psychiatric, behavioral therapy, and counseling services.
									(E)In providing payment incentive amounts under such program, the Secretary shall apply a risk
			 adjustment methodology that—
									(i)uses risk adjuster factors applied under part C; and
									(ii)adjusts such payments to exclude the top 2 percent of outliers.
									(F)In establishing such program, the Secretary shall ensure that each of the following is satisfied:
									(i)The program allows for all types and sizes of renal dialysis facilities and providers of services
			 described in subparagraph (A), including profit and not-for-profit, urban
			 and rural, as well as all other types and sizes of such facilities and
			 providers, to participate.
									(ii)The program rewards high quality, efficient facilities and providers through gain-sharing.
									(iii)For purposes of determining the actual reductions in expenditures under this title attributable to
			 a coordinated care organization described in subparagraph (A), the program
			 includes a market-based benchmark system that will not be rebased against
			 which such expenditures shall be compared.
									(iv)The program results in reductions of expenditures under parts A and B for services that are not
			 dialysis-related services.
									(v)The program allows new applicants to participate in the program after the initial implementation
			 period.
									(vi)The program establishes clear quality metrics in consultation with the kidney care community.
									(vii)The program provides for waivers of Federal laws or requirements, in consultation with interested
			 stakeholders.
									(viii)Under such program the Secretary attributes individuals described in subparagraph (A) who receive
			 treatment through a care coordination organization described in such
			 subparagraph to such organization rather than to any other payment model
			 that requires beneficiary attribution.
									(ix)Under such program the Secretary provides quarterly Medicare parts A and B claims data to
			 facilities and providers described in subparagraph (A) participating in
			 such program.
									(G)Not later than three years after the date of the implementation of the ESRD Care Coordination
			 gainsharing program, the Secretary shall submit to the Congress a report
			 on the waivers granted under subparagraph (F)(vii) and the effectiveness
			 of such waivers in allowing the coordination of care..
					(2)Conforming amendments
						(A)Section 1881Section 1881(b) of the Social Security Act (42 U.S.C. 1395rr(b)) is amended—
							(i)in each of paragraphs (12)(A) and (13)(A), by striking paragraph (14) and inserting paragraphs (14) and (15); and
							(ii)in paragraph (14)(A)(i), by inserting and paragraph (15) after Subject to subparagraph (E).
							(B)Section 1848Section 1848 of the Social Security Act (42 U.S.C. 1395w–4) is amended by adding at the end the
			 following new subsection:
							
								(q)Voluntary ESRD coordinated care programFor provisions related to incentive payment amounts to nephrologists under the ESRD Care
			 Coordination gainsharing program, see section 1881(b)(15)..
						(d)Patient information requirementThe Secretary of Health and Human Services shall require hospitals that furnish items and services
			 to individuals entitled to benefits under part A of title XVIII of the
			 Social Security Act or eligible for benefits under part B of such title
			 and who subsequently receive dialysis services at a renal dialysis
			 facility (as defined in section 1881 of such Act (42 U.S.C. 1395rr)) to
			 provide to such facility health information with respect to such
			 individual, including a discharge summary and co-morbidity information,
			 upon request of the facility, not later than 7 days after notification by
			 the hospital of the provision of such services to such individual or of
			 the determination that such individual has end stage renal disease, as
			 applicable.
				
